lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2189 Discip|inary Docket No. 3
Petitioner No. 107 DB 2015
Attorney Registration No. 202416
V- (|\/|ontgomery County)
PATR|CK JOSEPH BRADLEY,

Respondent

 

PER CUR|AM

AND NOW, this 5th day of January, 2017, upon consideration of the Report and
Recommendations of the Discip|inary Board, Patrick Joseph Brad|ey is ordered to pay a
fine of $1,000.00 to this Court Within 60 days of the date of this Order. He sha|| comply
with a|| the provisions of Pa.R.D.E. 217.